DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 06/22/2022.
Claims 1-19 and 21-22 are pending in this application. In the Amendment, claims 1 and 19 are amended. This action is made Final.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant argued Ording does not disclose rounding the corners of text labels of the selected items after the movement of the selected items is completed in response to an operation (a second operation) of a user.
The Examiner respectfully disagrees as the limitations still read on Ording as a user may perform another operation which may be another move operation similar to the first operation or a copy operation where the target is temporarily deformed in the location originally present.  Therefore, Ording teaches the new limitations “wherein in a case where the display image deformed by the deformation unit is returned to a normal state, wherein the normal state is a state before or after temporary deformation” (Ording, Figs.4I, para.135, items revert back to original appearance after reaching final destination), “after the predetermined period of time elapsed and in response to a detection of a second operation after the first operation is executed and performed” (Ording, Figs.3A, 4F; para.89, 129, copy operation), “the deformation unit temporarily deforms the display image representing target in a state in which the target remains in the location where the target is originally present on the screen” (Ording, Figs.3A-3F, 4F-4I; para.88-99, 129-135, appearance of selected targets deformed while in transitory state at original location). As discussed with the Attorney during the interview, further clarification and details needs to be given to the second operation in regards to checking and displaying the previous operation when a predefined input is performed which is different from the move, copy, or delete operations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (“Hauenstein”, US 2018/0335937) in view of Ording et al. (“Ording”, US 2012/0092346). 
As per claim 1, Hauenstein teaches an information processing apparatus comprising: 
a storage device (Hauenstein, Fig.1A, memory 102; para.39); and
a processor, coupled to the storage device (Hauenstein, Fig.1A, processor 120; para.39), wherein the processor is configured to function as:
a deformation unit that temporarily deforms a display image indicating a target in response to a first operation in a case where a user performs the operation on the target (Hauenstein, Fig.5D, para.191, Fig.5G, para.194, semi-transparent icon 504 and other icons animated, some with add’l ‘X’ circle attached to icon), for a predetermined period of time before the first operation is executed (Hauenstein, para.203, icon deformation/reconfig mode active for period until lift-off then deactivates icon deformation once operation is executed),
wherein, in a case where the first operation is an operation of moving, copying, or deleting the target from a location where the target is originally present on a screen (Hauenstein, Fig.5G, para.194, semi-transparent icon 504 moved; Fig.5K-5L, para.198, icon 522 deleted), the deformation unit deforms the display image indicating the target after the first operation is determined and before the first operation is executed (Hauenstein, para.203, icon deformation/reconfig mode active for period until lift-off then deactivates icon deformation once operation is executed).
However, Hauenstein does not teach deforming the target in a state in which the target remains in the location where the target is originally present on the screen, wherein in a case where the display image deformed by the deformation unit is returned to a normal state, wherein the normal state is a state before or after temporary deformation, after the predetermined period of time elapsed and in response to a detection of a second operation after the first operation is executed and performed, the deformation unit temporarily deforms the display image representing target in a state in which the target remains in the location where the target is originally present on the screen.  Ording teaches an apparatus of performing operations on targets wherein deforming the target in a state in which the target remains in the location where the target is originally present on the screen (Ording, Figs.3A-3F, 4F-4I; para.88-99, 129-135, appearance of targets deformed while in transitory state at original location) wherein in a case where the display image deformed by the deformation unit is returned to a normal state, wherein the normal state is a state before or after temporary deformation (Ording, Figs.4I, para.135, items revert back to original appearance after reaching final destination), after the predetermined period of time elapsed and in response to a detection of a second operation after the first operation is executed and performed (Ording, Figs.3A, 4F; para.89, 129, copy operation), the deformation unit temporarily deforms the display image representing target in a state in which the target remains in the location where the target is originally present on the screen (Ording, Figs.3A-3F, 4F-4I; para.88-99, 129-135, appearance of selected targets deformed while in transitory state at original location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ording’s teaching with Hauenstein’s apparatus in order to view an object’s movement. 
As per claim 2, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, 
wherein, in a case where the operation is the operation of moving or copying (Hauenstein, Fig.5G, 194, semi-transparent icon 504 moved), the deformation unit deforms the display image indicating the target moved by the process of moving (Hauenstein, Fig.5D, para.191, enlarged icon 504; Fig.5G, para.194, semi-transparent icon 504 and other icons animated for moving, some with add’l ‘X’ circle attached to icon; Ording, Figs.3A-3F, para.88-99,) or the display image indicating the target created as a result of the process of copying (Ording, Figs.3A-3F, para.99, copy items). 
As per claim 3, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein the deformation unit temporarily deforms the display image in a predefined period after the operation is determined, or a period until the next operation is received after the operation is performed (Hauenstein, Fig.5S, para.203, contact lift-off deactivates icon deformation; Ording, Figs.3A-3F, para.88-99, transitory period).
	Claim 4 is similar in scope to claim 3, and is therefore rejected under similar rationale. 
As per claim 5, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein the deformation unit deforms a display image indicating the target before being operated (Hauenstein, Fig.5D, para.191, enlarged icon 504; Fig.5G, para.194, semi-transparent icon 504 and other icons animated, some with add’l ‘X’ circle attached to icon; Ording, Figs.3A-3F, para.88-99) and a display image indicating the target after being operated (Hauenstein, Fig.5G, para.194, semi-transparent icon 504 and other icons animated, some with add’l ‘X’ circle attached to icon; Fig.5M, para.199, transparency of icon 504 changed; Ording, Figs.3A-3F, para.88-99). 
	Claim 6 is similar in scope to claim 5, and is therefore rejected under similar rationale. 
As per claim 7, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein, in a case where the target before being operated is included in another target, the deformation unit temporarily deforms a display image indicating the other target (Hauenstein, Fig.5I-5K, para.196-197, semi-transparent icons 504, 520 form collection with badge icon 534). 
	Claim 8 is similar in scope to claim 7, and is therefore rejected under similar rationale. 
As per claim 9, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein, in a case where the target after being operated is included in another target, the deformation unit temporarily deforms a display image indicating another target (Hauenstein, Fig.5G, para.194, semi-transparent icon 504 and other icons animated, some with add’l ‘X’ circle attached to icon; Fig.5I-5K, para.196-197, semi-transparent icons 504, 520 form collection with badge icon 534). 
	Claim 10 is similar in scope to claim 9, and is therefore rejected under similar rationale. 
As per claim 11, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein, in response to a detection of a predefined operation after the operation is executed and performed (Hauenstein, Fig.5D, para.192, contact lifts off), the deformation unit temporarily displays the deformed display image representing the target before the execution of the operation (Hauenstein, Fig.5D-5E, para.191-192, enlarged icon 504; Ording, Figs.3A-3F, para.88-99, transitory period). 
As per claim 12, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein, in a case where a first operation is performed on the target by the user (Hauenstein, Fig.5D, para.191, contact on icon 504), and then a predefined second operation is detected (Hauenstein, Fig.5D, para.192, contact lifts off), the deformation unit temporarily deforms a display image indicating the target in the first operation in response to the first operation (Hauenstein, Fig.5D-5E, para.191-192, enlarged icon 504). 
	Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
As per claim 22, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 2, wherein the deformation unit deforms each of the display image indicating the target remaining in the location where the target is originally present on the screen before the operation is performed (Ording, Figs.3A-3F, para.88-99, appearance of targets deformed while in transitory state at original location) and the display image indicating the target after the process of the moving, copying differently (Hauenstein, Fig.5A-5G, para.191-194, icon no longer animated/semi-transparent after operation). 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (“Hauenstein”, US 2018/0335937) and Ording et al. (“Ording”, US 2012/0092346) in view of von Muhlen et al. (“Muhlen”, US 2018/0181723).
As per claim 13, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, however, does not teach a presentation unit that presents the operation performed on the target in a case where a predefined third operation on the display image indicating the target is detected. Muhlen teaches an apparatus for performing operations on files wherein a presentation unit that presents an operation performed on the target (file) in a case where a predefined third operation on the display image indicating the target is detected (Muhlen, para.83, 85, History 706 presents operations performed on target 704 when target 704 is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include von Muhlen’s teaching with the apparatus of Hauenstein and Ording in order to track an object’s movement. 
	Claim 14 is similar in scope to claim 13, and is therefore rejected under similar rationale. 
As per claim 15, the apparatus of Hauenstein, Ording and Muhlen teaches the information processing apparatus according to claim 13, wherein the presentation unit presents a content of another target included in the target before being operated (Hauenstein, Fig.5Q, para.201, depinch gesture displays all targets in collection). 
	Claim 16 is similar in scope to claim 15, and is therefore rejected under similar rationale. 

Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (“Hauenstein”, US 2018/0335937) and Ording et al. (“Ording”, US 2012/0092346) in view of Berman et al. (“Berman”, US 5,760,773).
As per claim 17, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 1, wherein the deformation unit deforms the display image indicating the target of moving (Hauenstein, Fig.5G, para.194, semi-transparent icon 504 for movement operation and other icons animated), that of copying (Ording, Figs.3A-3F, para.99, copy items) and that of deleting (Hauenstein, Fig.5G, para.194, add’l ‘X’ circle attached to icon for deletion operation) in a state in which the target remains in the location where the target is originally present on the screen before the operation is performed (Ording, Figs.3A-3F, para.88-99, appearance of targets deformed while in transitory state at original location). However, the apparatus of Hauenstein and Ording does not explicitly teach the deformation unit deforms each of the display image indicating the target of moving, that of copying and that of deleting differently. Berman teaches an apparatus for performing operations on files wherein a deformation unit deforms each of the display image indicating the target differently (Berman, col.14, line 59-col.15, line 55; Fig.4, moving icon 40f,40g, copying icon 40d,40e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Berman’s teaching with the apparatus of Hauenstein and Ording in order to determine the status of the operation. 
As per claim 18, the apparatus of Hauenstein, Ording and Berman teaches the information processing apparatus according to claim 17, wherein, in a case where the type of the operation is a movement operation, in addition to the deformed display image, the deformation unit adds an image indicating correlating the deformed display image representing a source of the movement operation with a movement destination of the movement operation (Hauenstein, Fig.5G, para.194, Fig.5J, para.196, Fig.5M, para.199, semi-transparent icon 504 for movement operation followed by transparency of icon 504 changed with preview destination). 
As per claim 21, the apparatus of Hauenstein and Ording teaches the information processing apparatus according to claim 2, however does not explicitly teach wherein the deformation unit deforms each of the display image indicating the target moved by the process of moving and the display image indicating the target created as the result of the process of copying differently.  Berman teaches an apparatus for performing operations on files wherein a deformation unit deforms each of the display image indicating the target moved by the process of moving and the display image indicating the target created as the result of the process of copying differently (Berman, col.14, line 59-col.15, line 55; Fig.4, moving icon 40f,40g, copying icon 40d,40e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Berman’s teaching with the apparatus of Hauenstein and Ording in order to determine the status of the operation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177